Per cur ¿

Geimke, J.
The tender has been sufficiently proved, as the plaintiff did-not object to the want oí sufficient notice, but said he had passed away, the bond. The demand can carry no interest from the time of the tendon It has been contended that the verdict ought to be for the defendants, because no demand, since the tender, has been proved ;-but I-think the service of process in this action, must be considered as a demand. 8ed quaere de hoc.*3Verdict for the plaintiff, (payable in corn.*)
Johnson and Peace, for plaintiff. Falconer, for defendants.

 See Dyer, S3, b, note, citing 11 II. 7, 5.b, .One is to pay at 'such a day, five quarters of wheat; at the day of the contract they were worth £60, at the day of payment, £5. The judgment shall beta recover five quarters wheat, or £5. And the defendant may deliver the wheat, if he please; but the sum of money ought, of necessity, to be referred to the day: for if £30 are to be paid, they cannot be paid but as they are at the time, for money is its own measure; otherwise it is. of corn. See 3 Vern. 394. Prec, in Ch. 533. 1 P. Wms. 570. There is a dictum in Carthew, 133, that if a tender be on a bond, with a penalty, the plea ;s in bar of the action; but the reason, if it ever existed, has ceased. A demtmtj after the tender, revives the action. Bee 3 Johns. 30..